     Case 2:20-cv-08720-JFW-JPR Document 20 Filed 11/25/20 Page 1 of 1 Page ID #:62




                                                                                                           JS-6
                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES -- GENERAL

Case No.        CV 20-8720-JFW (JPRx)                                                   Date: November 25, 2020

Title:          Great American Insurance Company -v- Mediterranean Shipping Company S.A., et
                al.


PRESENT:
               HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

                Daisy Rojas                                              None Present
                Courtroom Deputy                                         Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                              ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                           None

PROCEEDINGS (IN CHAMBERS):                       ORDER OF DISMISSAL

        In the Notice of Settlement filed on November 24, 2020, Docket No. 19, the parties
represent that they have settled this action. As a result, the Court dismisses this action without
prejudice subject to either party reopening the action on or before January 8, 2021. The Court will
retain jurisdiction for the sole purpose of enforcing the settlement until January 8, 2021.
Thereafter, absent further order of the Court, the dismissal of this action will be with prejudice. All
dates in this action, including the trial date are vacated.

         IT IS SO ORDERED.




                                                                                             Initials of Deputy Clerk dr
C:\Users\daisyrojas\Desktop\Telework Work\112520\JFW\Processed Orders\LA 20 CV 8720 JFW-O re Dismissal-JS6.wpd
(Rev. 1/14/15)
